Exhibit 10.1

BOTTOMLINE TECHNOLOGIES (de), INC.

EMPLOYMENT AGREEMENT

This Agreement is made between Bottomline Technologies (de), Inc., a Delaware
corporation (the “Company”), and Richard Booth (the “Employee”).

In consideration of the Company’s employment of the Employee on the terms set
forth herein, the Company and the Employee agree as follows:

 

  1. Terms of Employment.

 

  (a) The Company will employ the Employee in the position of Senior Advisor,
Finance, reporting to the Chief Executive Officer. The position will be based
out of the Company’s Portsmouth, NH office (although the Employee will not be
required to be located there) and will commence on April 6, 2015.

 

  (b) The Company will pay the employee at an annual rate of $280,000, payable
per semi-monthly period at $11,666.67. Pay dates are the 15th and last day of
each month. The Employee shall be eligible to receive salary increases. Any such
increases shall be at the discretion of Company management. The Employee will be
paid a signing bonus of $20,000. The signing bonus will be paid in the
Employee’s first processed payroll check.

 

  (c) The Company will grant to the Employee 80,000 shares of EPAY restricted
stock representing a one-time grant which is the equivalent of 20,000 shares
over each of the next four years. These restricted shares will vest over the
next four years (25% after one year and quarterly thereafter). The Employee will
be eligible for additional grants of restricted stock.

 

  (d) The Employee will be eligible to receive an annual bonus of $160,000. The
payout of any bonus is based on Company performance and the Employee’s
individual contribution. Such bonuses shall be paid quarterly and it is
understood that all bonuses are subject to the Company achieving its financial
goals for the quarter and at the discretion of the Chief Executive Officer,
subject to approval by the Leadership Development & Compensation Committee.

 

  2. Accelerated Vesting.

Any restricted stock or other equity granted to you by the Company including the
shares described herein and any restricted stock or other equity granted to
Employee in the future will automatically vest following a “Change of Control”
as defined herein if the Employee’s employment by the Company is terminated
within 12 months of that Change of Control. The Employee will be permitted to
participate in any such transaction with respect to all of the



--------------------------------------------------------------------------------

restricted shares or other equity on the same terms as the holders of
unrestricted shares. This automatic vesting shall be in addition to any
automatic vesting provided for under any plan or other document pursuant to
which the restricted stock or other equity is issued. The Employee’s rights
under this Agreement and with respect to the restricted stock or other equity
will survive any change of control or other transaction involving the Company.

For purposes of this Agreement, “Change of Control” means an event or occurrence
set forth in any one or more of subsections (a) through (c) below:

 

  (a) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any corporation owned directly or indirectly by
the stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding securities;

 

  (b) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than (A) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 80% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no “person”
(as hereinabove defined) acquires more than 50% of the combined voting power of
the Company’s then outstanding securities; or

 

  (c) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 

  3. Termination of Employment.

In the event that your employment is terminated by the Company for any reason
other than “Cause” or by you with “Good Reason” (as such terms are defined
below), upon the effective date of that termination (the “Termination Date”),
and subject to your execution and delivery to the Company of a release of all
claims related to your employment with the Company, in a form reasonably
acceptable to the Company, you will be entitled to the following benefits:

 

  (a)

Any restricted stock or other equity granted to you by the Company, including
the restricted stock described herein and any restricted stock or other equity
granted to you



--------------------------------------------------------------------------------

  in the future, that otherwise would have vested during the twelve (12) months
following the Termination Date will automatically vest; except that, in the
event such termination by the Company other than for “Cause” or termination by
you for “Good Reason” occurs within the first twelve (12) months after a Change
of Control, all restricted stock and other equity granted to you at any time
during your employment with the Company will automatically vest as set forth in
Section 2 above; and

 

  (b) The Company will pay you in a lump sum within ten (10) days after the
Termination Date an aggregated sum of (A) any unpaid base salary through the
Termination Date; (B) an amount equal to twelve (12) months of your base salary
in effect as of the Termination Date; (C) and an amount equal to your annual
target bonus then in effect.

For purposes of this Agreement, “Cause” will be deemed to have occurred upon:

 

  (a) the Employee’s material breach of this Agreement, any other agreement with
the Company or the Company’s Code of Business Conduct and Ethics;

 

  (b) the Employee’s willful and persistent refusal to abide by or comply with
the reasonable directives of the Chief Executive Officer, or the Employee’s
willful, persistent and material malfeasance, nonperformance or negligence in
the performance of his duties;

 

  (c) willful or intentional dishonesty or fraud by the Employee with respect to
the business or affairs of the Company;

 

  (d) the Employee’s conviction of, or a plea of nolo contendere to, a felony or
other crime involving moral turpitude; or

 

  (e) the Employee’s commission of any act in direct or indirect competition
with, or materially detrimental to, the best interests of Company or any breach
of the Employee’s fiduciary duties of care, loyalty and good faith to Company.

“Good Reason” will be deemed to have occurred upon:

 

  (a) the continued assignment to the Employee of any duties or the continued
significant change to the Employee’s duties, either of which is substantially
inconsistent with the Employee’s duties immediately prior to such assignment or
after notice thereof from the Employee to the Chief Executive Officer setting
forth in reasonable detail the respects in which the Employee believes such
assignment or duties are significantly inconsistent with the Employee’s prior
duties;

 

  (b) a change in reporting relationships or duties that results in the Employee
no longer (i) reporting to the corporate Chief Executive Officer and/or
(ii) having the Company’s worldwide finance organization report to him;

 

  (c) a reduction in the Employee’s then-current base compensation, other than
in connection with a Company-wide reduction in salaries;

 

  (d) the imposition of a requirement by the Company, any person in control of
the Company or any successor to the Company, that the location at which the
Employee performs his principal duties for the Company or any successor to the
Company be changed to a new location outside a radius of 50 miles from the
then-current location; or



--------------------------------------------------------------------------------

  (e) any breach by the Company of any material provision of this Agreement that
remains uncured for thirty (30) days following written notice thereof from the
Employee to the Chief Executive Officer;

provided that none of the foregoing shall constitute Good Reason to the extent
the Employee has agreed in writing thereto.

The right of the Employee to terminate his at will employment as a result of
Good Reason shall not be affected by the Employee’s disability, or the fact that
the Employee at such time may have an offer of employment from another employer
or any other reason for terminating his employment with the Company.

 

  4. Participation in Company Benefit Plans.

After meeting any applicable eligibility requirements and waiting periods, the
Employee will be entitled to participate in the standard package of Company
benefits available from time to time to the Company’s full-time employees. In
addition, the Employee will receive four (4) weeks of vacation per calendar year
on an accrual basis.

 

  5. Proprietary Information.

 

  (a) The Employee agrees that all information, whether or not in writing, of a
private, secret or confidential nature concerning the Company’s business,
business relationships or financial affairs (collectively, “Proprietary
Information”) is and shall be the exclusive property of the Company. By way of
illustration, but not limitation, Proprietary Information may include
inventions, products, processes, methods, techniques, formulas, compositions,
compounds, projects, developments, plans, research date, clinical data,
financial data, personnel data, computer programs, customer and supplier lists,
and contacts at or knowledge of customers or prospective customers of the
Company. The Employee will not disclose any Proprietary Information to any
person or entity other than employees of the Company (except to the extent
necessary to satisfactorily perform the services required under this Agreement)
or use the same for any purposes (other than in the performance of his/her
duties as an employee of the Company) without written approval by an officer of
the Company, unless and until such Proprietary Information has become public
knowledge without fault by the Employee.

 

  (b)

The Employee agrees that all files, letters, memoranda, reports, records, data,
sketches, drawings, laboratory notebooks, program listings, or other written,
photographic, or other tangible material containing Proprietary Information,
whether created by the Employee or others, which shall come into his/her custody
or possession, shall be and are the exclusive property of the Company to be used
by the Employee only in the performance of his/her duties for the Company. All
such materials or copies thereof and all tangible property of the Company in the
custody or possession of the Employee shall be delivered to the Company,



--------------------------------------------------------------------------------

  upon the earlier of (i) a request by the Company or (ii) discontinuation of
his/her contract. After such delivery, the Employee shall not retain any such
materials or copies thereof or any such tangible property.

 

  (c) The Employee agrees that his/her obligation not to disclose or to use
information and materials of the types set forth in paragraphs (a) and
(b) above, and his/her obligation to return materials and tangible property, set
forth in paragraph (b) above, also extends to such types of information,
materials and tangible property of the customers of the Company or suppliers to
the Company or other third parties who may have disclosed or entrusted the same
to the Company or to the Employee.

 

  6. Developments.

 

  (a) The Employee will make full and prompt disclosure to the Company of all
inventions, improvements, discoveries, methods, developments, software, and
works of authorship, whether patentable or not, which are created, made,
conceived or reduced to practice by him/her or under his/her direction or
jointly with others during his/her contracted service by the Company, whether or
not during normal working hours or on the premises of the Company (all which are
collectively referred to in this Agreement as “Developments”).

 

  (b) The Employee agrees to assign and does hereby assign to the Company (or
any person or entity designated by the Company) all his/her right, title and
interest in and to all Developments and all related patents, patent
applications, copyrights and copyright applications. However, this paragraph
2(b) shall not apply to Developments which do not relate to the present or
planned business or research and development of the Company and which are made
and conceived by the Employee not during normal working hours, not on the
Company’s premises and not using the Company’s tools, devices, equipment or
Proprietary Information. The Employee understands that, to the extent this
Agreement shall be construed in accordance with the laws of any state which
precludes a requirement in an employment agreement to assign certain classes of
inventions made by an employee, this paragraph 2(b) shall be interpreted not to
apply to any invention which a court rules and/or the Company agrees falls
within such classes. The Employee also hereby waives all claims to moral rights
in any Developments.

 

  (c)

The Employee agrees to cooperate fully with the Company, both during and after
his/her contracted service with the Company, with respect to the procurement,
maintenance and enforcement of copyrights, patents and other intellectual
property rights (both in the United States and foreign countries) relating to
Developments. The Employee shall sign all papers, including, without limitation,
copyright applications, patent applications, declarations, oaths, formal
assignments, assignments of priority rights, and powers of attorney, which the
Company is unable, after reasonable effort, to secure the signature of the
Employee on any such papers, any executive officer of the Company shall be
entitled to execute any such papers as the agent and the attorney-in-fact of the
Employee, and the



--------------------------------------------------------------------------------

  Employee hereby irrevocable designates and appoints each executive officer of
the Company as her/her agent and attorney-in-fact to execute any such papers on
his/her behalf, and to take any and all actions as the Company may deem
necessary or desirable in order to protect its rights and interest in any
Development, under the conditions described in this sentence.

 

  7. Other Agreements.

The Employee hereby represents that, except as the Employee has disclosed in
writing to the Company, the Employee is not bound by the terms of any agreement
with any previous employer or other party to refrain from using or disclosing
any trade secret or confidential or proprietary information in the course of
his/her contracted service with the Company or to refrain from competing,
directly or indirectly, with the business of such previous employer or any other
party. The Employee further represents that his/her performance of all the terms
of this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence proprietary information, knowledge or data
acquired by the Employee in confidence or in trust prior to his/her contracted
service with the Company, and the Employee will not disclose to the Company or
induce the Company to use any confidential or proprietary information or
material belonging to any previous employer or others.

 

  8. United States Government Obligations.

The Employee acknowledges that the Company from time to time may have agreements
with the other persons or with the United States Government, or agencies
thereof, which impose obligations or restrictions on the Company regarding the
confidential nature of such work. The Employee agrees to be bound by all such
obligations and restrictions which are made known to the Employee and to take
all action necessary to discharge the obligations of the Company under such
agreements.

 

  9. Non-competition.

 

  (a) While the Employee is employed by the Company and for a period of one year
after the termination or cessation of such service for any reason, the Employee
will not directly or indirectly:

 

  (i) as an individual proprietor, partner, stockholder, officer, employee,
director, joint venture, investor, lender, consultant, or in any other capacity
whatsoever (other than as the holder of not more than one percent of the
combined voting power of the outstanding stock of a publicly held company),
develop, design, produce, market, sell or render (or assist any other person in
developing, designing, producing, marketing, selling or rendering) products or
services competitive with those developed, designed, produced, marketed, sold or
rendered by the Company while the Employee was contracted by the Company; or



--------------------------------------------------------------------------------

  (ii) solicit, divert or take away, or attempt to divert or to take away, the
business or patronage of any of the clients, customers or accounts, or
prospective clients, customers or accounts, of the Company which were contacted,
solicited or served by the Employee while contracted by the Company.

 

  (b) If the Employee violates the provisions of Section 9(a), the Employee
shall continue to be bound by the restrictions set forth in Section 9(a) until a
period of one year has expired without any violation of such provisions.

 

  10. Non-solicitation.

 

  (a) While the Employee is employed by the Company and for a period of two
years after the termination of cessation of such employment for any reason, the
Employee will not directly or indirectly recruit, solicit or hire any employee
of the Company, or induce or attempt to induce any employee of the Company to
terminate his/her employment with, or otherwise cease his/her relationship with,
the Company.

 

  (b) If the Employee violates the provisions of Section 10(a), the Employee
shall continue to be bound by the restrictions set forth in Section 10(a) until
a period of two years has expired without any violation of such provisions.

 

  11. Miscellaneous.

 

  (a) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

 

  (b) This Agreement supersedes all prior agreements, written or oral, between
the Employee and the Company relating to the subject matter of this Agreement;
except for the Offer Letter between you and the Company dated February 26, 2015,
which Offer Letter remains in full force and effect in accordance with its terms
(unless such terms conflict with the terms in this Agreement, in which case the
terms of this Agreement shall control). This Agreement may not be modified,
changed or discharged in whole or in part, except by any agreement in writing
signed by the Employee and the Company. The Employee agrees that any change or
changes in his/her duties, salary or compensation after the signing of this
Agreement shall not affect he validity or scope of this Agreement.

 

  (c) This Agreement will be binding upon the Employee’s heirs, executors and
administrators and will inure to the benefit of the Company and its successors
and assigns.

 

  (d) No delay or omission by the Company in exercising any right under this
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.



--------------------------------------------------------------------------------

  (e) The Employee expressly consents to be bound by the provisions of this
Agreement for the benefit of the Company or any subsidiary or affiliate thereof
to whose contract the Employee may be transferred without the necessity that
this Agreement be re-signed at the time of such transfer.

 

  (f) The restrictions contained in this Agreement are necessary for the
protection of the business and goodwill of the Company and are considered by the
Employee to be reasonable for such purpose. The Employee agrees that any breach
of this Agreement is likely to cause the Company substantial and irrevocable
damage and therefore, in the event of any such breach, the Employee agrees that
the Company, in addition to such other remedies which may be available, shall be
entitled to seek specific performance and other injunctive relief.

 

  (g) This Agreement is governed by and will be construed as a sealed instrument
under and in accordance with the laws of the State of New Hampshire. Any action,
suit, or other legal proceeding which is commenced to resolve any matter arising
under or relating to any provision of this Agreement shall be commenced only in
a court of the State of New Hampshire (or, if appropriate, a federal court
located within New Hampshire), and the Company and the Employee each consents to
the jurisdiction of such a court.

THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

BOTTOMLINE TECHNOLOGIES (de), INC.

 

/s/ Robert A. Eberle

March 31, 2015

Robert A. Eberle Date President and CEO EMPLOYEE:

/s/ Richard Booth

March 26, 2015

Richard Booth Date